Exhibit 10.3

Execution Version

$260,000,000

MTW CRANES ESCROW CORP.

to be merged with and into

THE MANITOWOC COMPANY, INC.

12.75% Senior Secured Second Lien Notes due 2021

Purchase Agreement

February 8, 2016

Goldman, Sachs & Co.

as Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

200 West Street

New York, New York 10282

Ladies and Gentlemen:

MTW Cranes Escrow Corp., a Delaware corporation (the “Escrow Issuer”) and a
newly-formed wholly-owned subsidiary of The Manitowoc Company, Inc., a Wisconsin
corporation (the “Company”), proposes to issue and sell to the several initial
purchasers listed in Schedule 1 hereto (the “Initial Purchasers”), for whom
Goldman, Sachs & Co. is acting as representative (in such capacity, the
“Representative”), $260,000,000 aggregate principal amount of its 12.75% Senior
Secured Second Lien Notes due 2021 (the “Notes”). The Notes will be issued
pursuant to an indenture to be dated as of February 18, 2016 (the “Indenture”),
between the Escrow Issuer and Wells Fargo Bank, National Association, as trustee
(in such capacity, the “Trustee”) and as collateral agent (in such capacity, the
“Notes Collateral Agent”).

The Notes are being issued as part of the financing related to the pro rata
distribution (the “Spin-Off”) of 100% of the capital stock of Manitowoc
Foodservice, Inc. (“Manitowoc Foodservice”), a wholly-owned subsidiary of the
Company, to the stockholders of the Company as contemplated by a Separation and
Distribution Agreement between the Company and Manitowoc Foodservice to be
entered into prior to the effectiveness of the Spin-Off (the date of such
effectiveness, the “Spin-Off Date”). In connection with the Spin-Off, the
Company intends to enter into (a) a $225 million senior secured asset-based
revolving credit facility (the “ABL Revolving Credit Facility”) pursuant to a
Credit Agreement (the “ABL Revolving Credit Agreement”) to be dated on or about
the Escrow Release Date (as defined below) among the Company, the Guarantors (as
defined below), the lenders party thereto and Wells Fargo Bank, National
Association, as administrative agent and collateral agent (the “ABL Agent”), and
(b) a $75.0 million trade receivables securitization (the “Securitization”) to
be entered into on or about the Escrow Release Date among the Company, certain
foreign and domestic subsidiaries of the Company, and Wells Fargo Bank, National
Association, as purchaser and facility agent.



--------------------------------------------------------------------------------

On the Closing Date (as defined below), the Escrow Issuer, the Company, the
Trustee and JPMorgan Chase Bank, N.A., as escrow agent, will enter into an
escrow agreement (the “Escrow Agreement”), pursuant to which, on the Closing
Date, (x) the Escrow Issuer will deposit or caused to be deposited in a
segregated escrow account (the “Escrow Account”) $243,934,600 in cash,
representing the net proceeds of the offering of the Notes, and (y) the Company
will deposit or caused to be deposited in the Escrow Account an additional
amount (the “Additional Escrow Amount”) in cash or certain eligible investments
(to be defined in the Escrow Agreement) that, together with the net proceeds of
the offering of the Notes, would be sufficient to redeem the Notes in full at a
price equal to 100% of the issue price thereof plus an amount equal to the
interest that would accrue on the Notes to, but excluding, the date that is five
business days after the Escrow End Date (as defined below) (the amounts pursuant
to clauses (x) and (y), collectively with any other property from time to time
held in the Escrow Account, the “Escrowed Property”). The Escrowed Property will
be held in the Escrow Account in accordance with the terms and conditions set
forth in the Escrow Agreement and released only in accordance therewith. Prior
to the release of the Escrowed Property from the Escrow Account in accordance
with the terms and conditions of the Escrow Agreement, the Notes will be the
sole obligations of the Escrow Issuer and secured by an exclusive first-priority
lien on and security interest in the Escrow Account and the Escrowed Property.
If the conditions to the release of the Escrowed Property from the Escrow
Account shall not have been fulfilled on or prior to March 31, 2016 (the “Escrow
End Date”) or upon the earlier occurrence of certain events specified in the
Time of Sale Information and the Offering Circular (each as defined below), the
Notes shall be mandatorily redeemed in accordance with the special mandatory
redemption procedures described in the Time of Sale Information, the Offering
Circular and the Indenture. If the conditions to the release of the Escrowed
Property from the Escrow Account shall have been fulfilled on or prior to the
Escrow End Date, the Escrowed Property shall be released (the date on which the
Escrowed Property is released, the “Escrow Release Date”) pursuant to the Escrow
Issuer’s instructions in accordance with the Indenture and the Escrow Agreement.

On the Escrow Release Date: (i) the Escrow Issuer will merge with and into the
Company, with the Company continuing as the surviving corporation, and the
Company will assume by operation of law the Escrow Issuer’s obligations under
this purchase agreement (this “Agreement”), the Indenture and the Notes; and
(ii) the Company and the Guarantors will enter into a supplemental indenture to
the Indenture (the “Supplemental Indenture”) with the Trustee and the Notes
Collateral Agent pursuant to which (x) the Company will assume the rights and
obligations of the Escrow Issuer under the Indenture and the Notes and (y) the
obligations of the Company, including the due and punctual payment of interest
on the Notes, will be fully and unconditionally guaranteed on a senior secured
basis (the “Guarantees” and collectively with the Notes, the “Securities”),
jointly and severally, by the guarantors listed in Schedule 2 hereto (each, a
“Guarantor” and collectively, the “Guarantors” and, together with the Escrow
Issuer and the Company, the “Manitowoc Parties”).

 

-2-



--------------------------------------------------------------------------------

On the Escrow Release Date, substantially simultaneously with the release of the
Escrowed Property from the Escrow Account and satisfaction of the other
conditions set forth in the Escrow Agreement, (x) the Company and the Guarantors
will enter into one or more security agreements, pledge agreements and mortgages
in favor of the Notes Collateral Agent, for the benefit of the holders of the
Notes, establishing the terms of the security interests and liens in favor of
the Notes Collateral Agent, for its benefit and the benefit of the Trustee and
the holders of the Notes (collectively, the “Security Documents”), pursuant to
which the Securities will be secured on a second-priority basis, subject to
certain Permitted Liens (as defined in each of the Time of Sale Information and
the Offering Circular under the heading “Description of Notes”), by security
interests in substantially all of the tangible and intangible assets of the
Company and the Guarantors, now owned or hereafter acquired by the Company and
any Guarantor, subject to certain exceptions as described in the Indenture and
the Security Documents (the “Collateral”), as more fully described in the Time
of Sale Information and the Offering Circular; and (y) an intercreditor
agreement will be entered into by and between the Notes Collateral Agent and the
ABL Agent, and acknowledged by the Company and the Guarantors (the
“Intercreditor Agreement”).

As used herein, the term “Issuer” shall mean (i) prior to the release of the
Escrowed Property from the Escrow Account on the Escrow Release Date, the Escrow
Issuer and (ii) following the release of the Escrowed Property from the Escrow
Account on the Escrow Release Date, the Company.

As used herein: (i) the term “Transactions” has the meaning provided in the Time
of Sale Information (as defined below); (ii) the term “Pre-Escrow Release
Documents” collectively refers to this Agreement, the Notes, the Indenture and
the Escrow Agreement; and (iii) the term “Transaction Documents” collectively
refers to the Pre-Escrow Release Documents, the Supplemental Indenture, the
Guarantees, the Security Documents and the Intercreditor Agreement.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Escrow Issuer and the Company have prepared a
preliminary offering circular dated January 29, 2016 (the “Preliminary Offering
Circular”) and will prepare an offering circular dated the date hereof (the
“Offering Circular”) setting forth information concerning the Escrow Issuer, the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Circular have been, and copies of the Offering Circular will be, delivered by
the Manitowoc Parties to the Initial Purchasers pursuant to the terms of this
Agreement. The Manitowoc Parties hereby confirm that they have authorized the
use of the Preliminary Offering Circular, the other Time of Sale Information and
the Offering Circular in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Circular.

At or prior to 1:50 p.m., New York City time, on February 8, 2016 (the “Time of
Sale”), the Manitowoc Parties shall have prepared the following information
(collectively, the “Time of Sale Information”): the Preliminary Offering
Circular, as supplemented and amended by the written communications listed on
Annex B hereto.

 

-3-



--------------------------------------------------------------------------------

The Manitowoc Parties hereby confirm their agreement with the several Initial
Purchasers concerning the purchase and resale of the Securities, as follows:

1. Purchase and Resale of the Securities by the Initial Purchasers.

(a) The Escrow Issuer agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Escrow Issuer the respective principal amount of Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 93.821% of the principal amount thereof plus accrued interest, if any,
from February 18, 2016 to the Closing Date. The Escrow Issuer will not be
obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.

(b) The Manitowoc Parties understand that the Initial Purchasers intend to offer
the Securities for resale on the terms set forth in the Time of Sale
Information. Each Initial Purchaser, severally and not jointly, represents,
warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of the initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”)
and, in connection with each such sale, it has taken or will take reasonable
steps to ensure that the purchaser of the Securities is aware that such sale is
being made in reliance on Rule 144A; or

(B) in accordance with the restrictions set forth in Annex D hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Escrow Issuer and,
for purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(h), counsel for the Manitowoc Parties
and counsel for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers, and compliance
by the Initial Purchasers with their agreements, contained in paragraph
(b) above (including Annex D hereto), and each Initial Purchaser hereby consents
to such reliance.

 

-4-



--------------------------------------------------------------------------------

(d) The Escrow Issuer acknowledges and agrees that the Initial Purchasers may
offer and sell Securities to or through any affiliate of an Initial Purchaser
and that any such affiliate may offer and sell Securities purchased by it to or
through any Initial Purchaser.

(e) The Escrow Issuer, the Company and each of the Guarantors acknowledge and
agree that the Initial Purchasers are acting solely in the capacity of an arm’s
length contractual counterparty to the Escrow Issuer, the Company and the
Guarantors with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Escrow Issuer, the
Company, the Guarantors or any other person. Additionally, neither the
Representative nor any other Initial Purchaser is advising the Escrow Issuer,
the Company, the Guarantors or any other person as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction. The Escrow
Issuer, the Company and each of the Guarantors shall consult with its own
advisors concerning such matters and shall be responsible for making its own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchasers shall have no responsibility or liability to the
Escrow Issuer, the Company and each of the Guarantors with respect thereto. Any
review by the Representative or any Initial Purchaser of the Escrow Issuer, the
Company and the Guarantors, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Representative or such Initial Purchaser, as the case may be, and shall
not be on behalf of the Escrow Issuer, the Company, the Guarantors or any other
person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 a.m., New York City time, on February 18,
2016, or at such other time or place on the same or such other date, not later
than the fifth business day thereafter, as the Representative and the Escrow
Issuer may agree upon in writing. The time and date of such payment and delivery
is referred to herein as the “Closing Date.”

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds of the net proceeds of the offering of the Securities into the
Escrow Account against delivery to the nominee of The Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, of one or more global notes
representing the Securities (collectively, the “Global Note”), with any transfer
taxes payable in connection with the sale of the Securities duly paid by the
Company. The Global Note will be made available for inspection by the
Representative not later than 1:00 p.m., New York City time, on the business day
prior to the Closing Date.

3. Representations and Warranties of the Company and the Guarantors. As of the
Time of Sale and as of the Closing Date, each of the Escrow Issuer, the Company
and each of the Guarantors, jointly and severally, hereby represents, warrants
and covenants to each Initial Purchaser that:

(a) Preliminary Offering Circular, Time of Sale Information and Offering
Circular. The Time of Sale Information, at the Time of Sale, did not, and at the
Closing Date, will not, and the Offering Circular, in the form first used by the
Initial Purchasers to confirm sales of the

 

-5-



--------------------------------------------------------------------------------

Securities and as of the Closing Date, will not, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Escrow Issuer, the Company and the
Guarantors make no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Manitowoc Parties in writing by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Circular, the Time of Sale Information or the Offering
Circular.

(b) Additional Written Communications. The Escrow Issuer, the Company and the
Guarantors (including their agents and representatives, other than the Initial
Purchasers in their capacity as such) have not prepared, made, used, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Escrow Issuer, the Company
and the Guarantors or their agents and representatives (other than a
communication referred to in clauses (i), (ii) and (iii) below), an “Issuer
Written Communication”) other than (i) the Preliminary Offering Circular,
(ii) the Offering Circular, (iii) the documents listed on Annex A hereto,
including a term sheet substantially in the form of Annex C hereto, which
constitute part of the Time of Sale Information, (iv) the pre-marketing
materials and (v) any electronic road show or other written communications, in
each case used in accordance with Section 4(c). Each such Issuer Written
Communication, when taken together with the Time of Sale Information at the Time
of Sale, did not, and at the Closing Date will not, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided that the Escrow Issuer, the Company and the
Guarantors make no representation or warranty with respect to any statements or
omissions made in each such Issuer Written Communication in reliance upon and in
conformity with information relating to any Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representative
expressly for use in any Issuer Written Communication. No Issuer Written
Communication contains any information that conflicts with the Time of Sale
Information or the Offering Circular.

(c) Financial Statements. The financial statements and the related notes thereto
of the Company included in each of the Time of Sale Information and the Offering
Circular present fairly the financial position of the Company and its
subsidiaries as of the dates indicated and the results of their operations and
the changes in their cash flows for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods covered thereby,
and the supporting schedules included in each of the Time of Sale Information
and the Offering Circular present fairly the information required to be stated
therein; the other financial information included in each of the Time of Sale
Information and the Offering Circular has been derived from the accounting
records of the Company and its subsidiaries and presents fairly the information
shown thereby; and the pro forma financial information and the related notes
thereto included in each of the Time of Sale Information and the Offering
Circular has been prepared in accordance with the rules and guidance of the
Securities and Exchange Commission (the “Commission”) set forth in Regulation
S-X with respect to pro forma financial information, and the assumptions
underlying such pro forma financial information are reasonable and are set forth
in each of the Time of Sale Information and the Offering Circular.

 

-6-



--------------------------------------------------------------------------------

(d) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included in each of the Time of Sale Information and
the Offering Circular, (i) there has not been any change in the long-term debt
of the Company or any of its subsidiaries (other than ordinary course working
capital borrowings under the Existing Credit Agreement (as defined below) that
are not material), or any material adverse change, or any development involving
a prospective material adverse change, in the condition, financial or otherwise,
in the earnings, business or operations of the Company and its subsidiaries
taken as a whole; (ii) neither the Company nor any of its subsidiaries has
entered into any transaction or agreement that is material to the Company and
its subsidiaries, taken as a whole, or incurred any liability or obligation,
direct or contingent, that is material to the Company and its subsidiaries,
taken as a whole; and (iii) neither the Company nor any of its subsidiaries has
sustained any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor disturbance or dispute or any action, order or decree of any court or
arbitrator or governmental or regulatory authority, except in each case as
otherwise disclosed in each of the Time of Sale Information and the Offering
Circular.

(e) Organization and Good Standing. The Escrow Issuer, the Company and each of
its subsidiaries has been duly organized and are validly existing and in good
standing (to the extent applicable) under the laws of their respective
jurisdictions of organization, are duly qualified to do business and are in good
standing (to the extent applicable) in each jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or hold their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified, in good standing or have such power or authority would not,
individually or in the aggregate, have a material adverse effect on the
condition, financial or otherwise, in the earnings, business or operations of
the Company and its subsidiaries taken as a whole or on the performance by the
Escrow Issuer, the Company and the Guarantors of their obligations under any of
the Transaction Documents (a “Material Adverse Effect”). The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the subsidiaries listed in Exhibit 21 to the Company’s Annual
Report on Form 10-K for the year ended December 31, 2014 except for the Escrow
Issuer and MTW Foodservice Escrow Corp.

(f) Capitalization. The Company has the capitalization as of September 30, 2015
set forth in each of the Time of Sale Information and the Offering Circular
under the heading “Capitalization” and all the outstanding shares of capital
stock or other equity interests of each subsidiary of the Company have been duly
and validly authorized and issued, are fully paid and non-assessable (except
with respect to former Section 180.0622(2) of the Wisconsin Business Corporation
Law to the extent not repealed) and are owned (other than director qualifying
shares) directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance, security interest, restriction on voting or transfer or any
other claim of any third party except for liens securing the Third Amended and
Restated Credit Agreement, dated as of January 3, 2014, among the Company, the
subsidiary borrowers party thereto, the lenders party thereto from time to time
and JPMorgan Chase Bank, N.A., as administrative agent (the “Existing Credit
Agreement”), which will be fully repaid and terminated upon consummation of the
transactions on the Escrow Release Date, as described in each of the Time of
Sale Information and the Offering Circular.

 

-7-



--------------------------------------------------------------------------------

(g) Due Authorization. Each of the Escrow Issuer, the Company and each Guarantor
has full right, power and authority to execute and deliver the Transaction
Documents to which it is a party and to perform its obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the Transactions has been, or will be (i) by the Closing
Date in the case of the Escrow Issuer and (ii) by the Closing Date with respect
to the Pre-Escrow Release Documents and by the Escrow Release Date with respect
to the other Transaction Documents in the case of the Company and each of the
Guarantors, duly and validly taken.

(h) The Indenture. The Indenture has been duly authorized by the Escrow Issuer
and, when duly executed and delivered in accordance with its terms by each of
the parties thereto, will constitute a valid and legally binding agreement of
the Escrow Issuer enforceable against the Escrow Issuer in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent transfer or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).

(i) The Supplemental Indenture. On or prior to the Escrow Release Date, the
Supplemental Indenture will be duly authorized by the Company and the Guarantors
and, on the Escrow Release Date, will be duly executed and delivered by the
Company and the Guarantors and when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
binding agreement of the Company and the Guarantors, enforceable against the
Company and the Guarantors in accordance with its terms, subject to the
Enforceability Exceptions.

(j) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Escrow Issuer, the Company and the Guarantors.

(k) [Reserved].

(l) Descriptions of the Transaction Documents; Collateral. Each Transaction
Document conforms in all material respects to the description thereof contained
in each of the Time of Sale Information and the Offering Circular (to the extent
described therein). The Collateral conforms in all material respects to the
description thereof contained in each of the Time of Sale Information and the
Offering Circular.

(m) The Notes and the Guarantees. The Notes have been duly authorized by the
Escrow Issuer and, when duly executed, issued, authenticated and delivered in
accordance with the terms of this Agreement and the Indenture and paid for as
provided herein, will be duly and validly issued and outstanding and will
constitute valid and binding obligations of the Escrow Issuer, enforceable
against the Escrow Issuer in accordance with their terms, subject to the
Enforceability Exceptions, and entitled to the benefits of the Indenture, and,
when the Supplemental Indenture has been duly executed and delivered by the
Company in accordance

 

-8-



--------------------------------------------------------------------------------

with the Indenture, the Notes will constitute valid and binding obligations of
the Company, enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions, and entitled to the benefits of the
Indenture. On or prior to the Escrow Release Date, the Guarantees will be duly
authorized by each of the Guarantors, and, when the Supplemental Indenture has
been executed and delivered by each Guarantor in accordance with the terms of
this Agreement and the Indenture, will constitute a valid and binding obligation
of each Guarantor enforceable against each Guarantor in accordance with its
terms, subject to the Enforceability Exceptions, and be entitled to the benefits
of the Indenture.

(n) The Escrow Agreement. The Escrow Agreement has been duly authorized by all
necessary corporate action on the part of the Escrow Issuer and the Company and,
on the Closing Date, will have been duly executed and delivered by, and,
assuming due authorization, execution and delivery by the Trustee and the Escrow
Agent, will constitute a valid and legally binding agreement of, the Escrow
Issuer and the Company, enforceable against the Escrow Issuer and the Company in
accordance with its terms, subject to the Enforceability Exceptions. The Escrow
Agreement, when executed and delivered, will create in favor of the Trustee, for
the benefit of itself and the holders of the Notes, valid and enforceable
security interests in and liens on the Escrow Account and the Escrowed Property,
subject to no other liens, charges or encumbrances. Upon execution of the Escrow
Agreement, the establishment of the Escrow Account, the issuance of the Notes
and the deposit of the Escrowed Property in the Escrow Account by or at the
direction of the Escrow Issuer, the lien on and security interest in all of the
Escrow Issuer’s right, title and interest in the Escrow Account and the Escrowed
Property, granted in favor of the Trustee for the benefit of the holders of the
Notes pursuant to the Escrow Agreement, will constitute a perfected security
interest in the Escrow Account and the Escrowed Property, which will not be
subject to any other lien, charge or encumbrance.

(o) The Security Documents. On or prior to the Escrow Release Date, each of the
Security Documents will have been duly authorized by the Company and the
Guarantors and, on the Escrow Release Date, will be executed and delivered by
the Company each of the Guarantors, to the extent party thereto, and when duly
executed and delivered in accordance with its terms by each of the parties
thereto, will constitute a valid and binding agreement of the Company and the
Guarantors, enforceable against the Company and the Guarantors in accordance
with its terms, subject to the Enforceability Exceptions. The Security
Documents, when executed and delivered, will create in favor of the Notes
Collateral Agent, for the benefit of itself and the Trustee and the holders of
the Notes, valid and enforceable security interests in and liens on the
Collateral and, upon the filing of appropriate Uniform Commercial Code financing
statements in appropriate jurisdictions and the taking of other actions, in each
case as further described in the Security Documents, the Time of Sale
Information and the Offering Circular, the security interests and liens on the
rights of the Company or the applicable Guarantor in such Collateral will be
perfected to the extent such security interests and liens can be perfected by
such filings, recordings and other actions, subject to Permitted Liens, on a
first-priority basis with respect to the Notes Priority Collateral and on a
second-priority basis with respect to the ABL Priority Collateral.

(p) The Intercreditor Agreement. On or prior to the Escrow Release Date, the
Intercreditor Agreement will have been duly authorized by the Company and the
Guarantors and, on the Escrow Release Date, will be duly executed and delivered
by the Company and the

 

-9-



--------------------------------------------------------------------------------

Guarantors, and when duly executed and delivered in accordance with its terms by
each of the parties thereto, will constitute a valid and binding agreement of
the Company and the Guarantors, enforceable against the Company and the
Guarantors in accordance with its terms, subject to the Enforceability
Exceptions.

(q) No Violation or Default. None of the Escrow Issuer, the Company or any of
its subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents, (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Escrow Issuer, the Company or any of its subsidiaries is
a party or by which the Escrow Issuer, the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Escrow Issuer, the
Company or any of its subsidiaries is subject or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(r) No Conflicts. The execution and delivery by the Escrow Issuer, the Company
and each Guarantor of, and the performance by the Escrow Issuer, the Company and
each Guarantor of each of the Transaction Documents, as applicable, the issuance
and sale of the Notes and the related Guarantees and compliance by the Escrow
Issuer, the Company and the Guarantors with the terms thereof, the granting of a
security interest in the Escrow Account, the Escrowed Property and the
Collateral and the consummation of the transactions contemplated by the
Transaction Documents will not contravene (w) any provision of applicable law or
regulation or result in a breach or violation of any of the terms or provisions
of, or constitute a default under, or (after giving effect to the repayment and
termination of the Existing Credit Agreement, the repayment of the Existing
Notes (as defined below) and the satisfaction and discharge of the related
indentures) result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Escrow Issuer, the Company or any
of its subsidiaries (other than the liens created or imposed pursuant to the
Escrow Agreement, the Security Documents, the collateral documents relating to
and required by the ABL Revolving Credit Facility, the Securitization, or any
other Permitted Lien) or (x) the certificate of incorporation, by-laws or
similar organizational documents of the Escrow Issuer, the Company or any
Guarantor, (y) any agreement or other instrument binding upon the Escrow Issuer,
the Company or any of its subsidiaries that is material to the Company and its
subsidiaries, taken as a whole, or (z) any judgment, order or decree of any
governmental body, regulatory authority, agency or court having jurisdiction
over the Escrow Issuer, the Company or any of its subsidiaries.

(s) No Consents Required. No consent, approval, authorization or order of, or
registration or qualification with, any governmental body or agency or
regulatory authority is required for the execution and delivery by the Escrow
Issuer, the Company and each Guarantor of and performance by the Escrow Issuer,
the Company and each Guarantor of each of the Transaction Documents to which
each is a party, the issuance and sale of the Notes and the related Guarantees,
the grant and perfection of liens and security interests in the Collateral
pursuant to the Security Documents and compliance by the Escrow Issuer, the
Company and the Guarantors with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents,

 

-10-



--------------------------------------------------------------------------------

except for such consents, approvals, authorizations, orders, registrations or
qualifications (i) as have already been obtained or will have been obtained
prior to the Closing Date (with respect to the Escrow Issuer and, solely with
respect to the Purchase Agreement, the Company and the Guarantors) or the Escrow
Release Date (with respect to the Company and the Guarantors (other than with
respect to the Purchase Agreement)), (ii) as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers, (iii) the filing of financing statements
under the Uniform Commercial Code as from time to time in effect in the relevant
jurisdictions and any filing to be made in the United States Patent and
Trademark Office or the United States Copyright Office and such mortgages or
filings necessary to perfect the Notes Collateral Agent’s mortgages, liens and
security interests in the Collateral and (iv) causing the Notes Collateral
Agent’s name to be noted as secured party on any certificate of title for a
titled good.

(t) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Circular, there is not pending or, to the knowledge
of the Escrow Issuer, the Company or any of the Guarantors, threatened any
action, suit, proceeding, inquiry or investigation to which the Escrow Issuer,
the Company or any of its subsidiaries is a party, or to which the property or
assets of the Escrow Issuer, the Company or any of its subsidiaries are subject,
before or brought by any court, arbitrator or governmental agency or body that,
if determined adversely to the Escrow Issuer, the Company or any of its
subsidiaries taking into account all applicable insurance and reserves, would,
individually or in the aggregate, have a Material Adverse Effect, or that seeks
to restrain, enjoin, prevent the consummation of or otherwise challenge the
offering or sale of the Securities to be sold hereunder.

(u) Independent Accountants. PricewaterhouseCoopers LLP, who have certified
certain financial statements of the Company and its subsidiaries, are an
independent registered public accounting firm with respect to the Company and
its subsidiaries within the applicable rules and regulations adopted by the
Commission and the Public Company Accounting Oversight Board (United States) and
as required by the Securities Act.

(v) Title to Real and Personal Property. Each of the Escrow Issuer, the Company
and its subsidiaries has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes,
and free and clear of all liens, encumbrances, claims and defects and
imperfections of title (except those that secure the Existing Credit Agreement,
which liens, encumbrances and claims will be released on the Escrow Release
Date).

(w) Investment Company Act. None of the Escrow Issuer, the Company or any of the
Guarantors is, and after giving effect to the offering and sale of the Notes and
the application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Circular, none of the Escrow Issuer, the Company or
any of the Guarantors will be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

-11-



--------------------------------------------------------------------------------

(x) Taxes. Each of the Escrow Issuer, the Company and its subsidiaries has
timely filed or caused to be filed all tax returns and reports required to have
been filed (including the filing of extensions in respect thereof) and has paid
or caused to be paid all taxes required to have been paid by it, except
(a) taxes that are being contested in good faith by appropriate proceedings and
for which the Escrow Issuer, the Company or such subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

(y) Compliance with Environmental Laws. Except as would not, individually or in
the aggregate, have a Material Adverse Effect, and except as disclosed in each
of the Time of Sale Information and the Offering Circular, (A) each of the
Escrow Issuer, the Company and its subsidiaries is in compliance with and not
subject to liability under applicable Environmental Laws (as defined below),
(B) each of the Escrow Issuer, the Company and its subsidiaries has made all
filings and provided all notices required under any applicable Environmental
Law, and has and is in compliance with all permits required under any applicable
Environmental Laws and each of them is in full force and effect, (C) there is no
civil, criminal or administrative action, suit, demand, claim, hearing, notice
of violation, investigation, proceeding, notice or demand letter or request for
information pending or, to the knowledge of the Escrow Issuer or the Company,
threatened against it under any Environmental Law, (D) no lien, charge,
encumbrance or restriction has been recorded under any Environmental Law with
respect to any assets, facility or property owned, operated, leased or
controlled by the Escrow Issuer, the Company or any of its subsidiaries,
(E) none of the Escrow Issuer, the Company or any of its subsidiaries has
received notice that it has been identified as a potentially responsible party
under the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (“CERCLA”), or any comparable Environmental Law, (F) no
property or facility of the Escrow Issuer, Company or its subsidiaries is
(i) listed or proposed for listing on the National Priorities List under CERCLA
or is (ii) listed in the Comprehensive Environmental Response, Compensation,
Liability Information System List promulgated pursuant to CERCLA, or on any
comparable list maintained by any state or local governmental authority,
(G) none of the Escrow Issuer, the Company or any of its subsidiaries is subject
to any order, decree or agreement requiring, or is otherwise obligated or
required to perform any response or corrective action relating to any Hazardous
Materials (as defined below) pursuant to any Environmental Law and (H) there are
no past or present actions, events, operations or activities which could
reasonably be expected to prevent or interfere with compliance by the Escrow
Issuer, the Company or any of its subsidiaries with any applicable Environmental
Law or to result in liability under any applicable Environmental Law.

For purposes of this Agreement: (A) “Environmental Laws” means the common law
and all applicable laws or regulations, codes, orders, decrees, judgments or
injunctions issued, promulgated, approved or entered thereunder, relating to
pollution or protection of public or employee health and safety or the
environment, including, without limitation, laws relating to (i) emissions,
discharges, releases or threatened releases of Hazardous Materials into the
environment (including, without limitation, ambient air, surface water, ground
water, land surface or subsurface strata), (ii) the manufacture, processing,
distribution, use, generation, treatment, storage, disposal, transport or
handling of Hazardous Materials, (iii) underground and above ground storage
tanks and related piping, and emissions, discharges, releases or threatened
releases therefrom, and (iv) protection or restoration of natural resources such
as flora, fauna and wetlands; and (B) “Hazardous Materials” means any pollutant,
contaminant, waste, chemical, substance, material or constituent subject to
regulation or which can give rise to liability under any Environmental Law.

 

-12-



--------------------------------------------------------------------------------

(z) Compliance With ERISA. No ERISA Event ((a) any “reportable event,” as
defined in Section 4043 of ERISA or the regulations issued thereunder with
respect to any employee pension benefit plan (other than a Multiemployer Plan as
defined in Section 4001(a)(3) of ERISA (each a “Multiemployer Plan”)) subject to
the provisions of Title IV of ERISA or Section 412 of the Internal Revenue Code
of 1986, as amended (the “Code”) or Section 302 of ERISA, and in respect of
which the Company or any of its trades or businesses (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code (each such trade or business, an “ERISA Affiliate”) is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA (each such employee
pension benefit plan, a “Plan”) (other than an event for which the 30 day notice
period is waived), (b) the existence with respect to any Plan of an “accumulated
funding deficiency” (as defined in Section 412 of the Code or Section 302 of
ERISA), whether or not waived, (c) the filing pursuant to Section 412(d) of the
Code or Section 303(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan, (d) the incurrence by the Company or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by the Company or any ERISA Affiliate
from the Pension Benefit Guaranty Corporation or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (f) the incurrence by the Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan or (g) the receipt by the Company
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Company or any ERISA Affiliate of any notice, concerning the imposition
of liability to a Multiemployer Plan as a result of a complete or partial
withdrawal from such Multiemployer Plan (as such terms are defined in Part I of
Subtitle E of Title IV of ERISA) or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA (each such an event, an “ERISA Event”)) has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect. The present value of all
accumulated benefit obligations under each Plan (based on the assumptions used
for purposes of Statement of Financial Accounting Standards No. 87) did not, as
of the date of the most recent financial statements prior to the Applicable Time
reflecting such amounts, exceed by more than $20,000,000 the fair market value
of the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements prior to the Time of Sale reflecting
such amounts, exceed by more than $20,000,000 the fair market value of the
assets of all such underfunded Plans.

(aa) Intellectual Property. Each of the Escrow Issuer, the Company and its
subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Escrow Issuer, the Company and its subsidiaries does
not infringe upon the rights of any other person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

-13-



--------------------------------------------------------------------------------

(bb) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(cc) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in each of the
Time of Sale Information and the Offering Circular, there are no material
weaknesses in the Company’s internal controls. Since the date of the most recent
financial statements of the Company included in each of the Time of Sale
Information and the Offering Circular, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.

(dd) Compliance with FCPA and Bribery Act. Except as disclosed to the Initial
Purchasers, none of the Escrow Issuer, the Company or any of its subsidiaries
or, to the knowledge of the Escrow Issuer or the Company, any director, manager,
officer, agent or employee of the Escrow Issuer, the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense related to political activity,
(ii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977, as amended (the “FCPA”) or (iii) committed an offence
under the Bribery Act 2010 of the United Kingdom or, to the knowledge of the
Company, any other applicable anti-bribery or anti-corruption law (the “Bribery
Act”). Except as disclosed to the Initial Purchasers, each of the Escrow Issuer,
the Company and its subsidiaries have conducted their businesses in compliance
with the FCPA and the Bribery Act and have instituted, maintain and enforce, and
will continue to maintain and enforce, policies and procedures designed to
promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws, including the FCPA and the Bribery Act.

 

-14-



--------------------------------------------------------------------------------

(ee) Compliance with Money Laundering Laws. The operations of the Escrow Issuer,
the Company and its subsidiaries are and have been conducted at all times in
compliance with applicable money laundering statutes and the rules and
regulations thereunder including, without limitation, the financial
recordkeeping and reporting requirements, including those of the Currency and
Foreign Transactions Reporting Act of 1970, as amended, the applicable money
laundering statutes of all jurisdictions where the Company or any of its
subsidiaries conducts business, and the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Anti-Money Laundering
Laws”) and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Escrow Issuer, the
Company or any of its subsidiaries with respect to Anti-Money Laundering Laws is
pending or, to the knowledge of the Escrow Issuer or the Company, threatened.

(ff) No Conflicts with Sanctions Laws. None of the Escrow Issuer, the Company,
any of its subsidiaries or, to the knowledge of the Escrow Issuer or the
Company, any director, officer, agent, employee or affiliate of the Escrow
Issuer, the Company or any of its subsidiaries is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially-designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Escrow Issuer, the Company or
any of its subsidiaries located, organized or resident in a country or territory
that is the subject or target of Sanctions, including, without limitation,
Crimea, Burma (Myanmar), Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”); and the Escrow Issuer and the Company will not directly or indirectly
use the proceeds of the offering of the Securities hereunder, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person or entity that, at the time of such
funding or facilitation, is the subject or target of Sanctions, (ii) to fund or
facilitate any activities of or business in any Sanctioned Country or (iii) in
any other manner that will result in a violation by any person (including any
person participating in the transaction, whether as an underwriter, initial
purchaser, advisor, investor or otherwise) of Sanctions. For the past five
years, the Escrow Issuer, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in and will not engage in any dealings
or transactions with any person that at the time of the dealing or transaction
is or was the subject or the target of Sanctions or with any Sanctioned Country
in violation of any applicable law.

(gg) Solvency. On and immediately after the Spin-Off Date (after giving effect
to the Transactions), (a) on a going concern basis the fair market value of the
assets of the Company and its subsidiaries, on a consolidated basis, will exceed
their debts and liabilities, subordinated, contingent or otherwise, (b) the
Company and its subsidiaries, on a consolidated basis, will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured in the ordinary course, and (c) the
Company and its

 

-15-



--------------------------------------------------------------------------------

subsidiaries, on a consolidated basis, will not have unreasonably small capital
with which to conduct the Crane Business (as defined in each of the Time of Sale
Information and the Offering Circular) in which they are engaged as such
business is now conducted and is proposed to be conducted following the Spin-Off
Date.

(hh) No Restrictions on Subsidiaries. No subsidiary of the Company is currently,
and on the Spin-Off Date assuming consummation of the Transactions, no
subsidiary of the Company will be, prohibited, directly or indirectly, under any
agreement or other instrument to which it is a party or is subject, from paying
any dividends to the Company, from making any other distribution on such
subsidiary’s capital stock, from repaying to the Company any loans or advances
to such subsidiary from the Company or from transferring any of such
subsidiary’s properties or assets to the Company or any other subsidiary of the
Company, except for any such restrictions (i) contained in the Existing Credit
Agreement, which will be repaid in full and terminated on the Escrow Release
Date as described in each of the Time of Sale Information and the Offering
Circular or (ii) that will be permitted by the Indenture or the ABL Revolving
Credit Agreement.

(ii) No Broker’s Fees. None of the Escrow Issuer, the Company or any of its
subsidiaries is a party to any contract, agreement or understanding with any
person (other than this Agreement) that would give rise to a valid claim against
the Escrow Issuer, the Company or any of its subsidiaries or any Initial
Purchaser for a brokerage commission, finder’s fee or like payment in connection
with the offering and sale of the Securities.

(jj) No Registration Rights. No person has the right to require the Escrow
Issuer, the Company or any of its subsidiaries to register any securities for
sale under the Securities Act by reason of the issuance and sale of the
Securities.

(kk) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Escrow Issuer or the Company as
described in each of the Time of Sale Information and the Offering Circular will
violate Regulation T, U or X of the Board of Governors of the Federal Reserve
System or any other regulation of such Board of Governors.

(ll) No Stabilization. None of the Escrow Issuer, the Company or any of the
Guarantors has taken, directly or indirectly, any action designed to or that
could reasonably be expected to cause or result in any stabilization or
manipulation of the price of the Notes.

(mm) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Escrow Issuer, the Company or any of its subsidiaries, on
the one hand, and the directors, officers, stockholders or other affiliates of
the Escrow Issuer, the Company or any of its subsidiaries, on the other, that
would be required to be disclosed under the Exchange Act and that would be
material to an investor in the Securities that is not so described in each of
the Time of Sale Information and the Offering Circular.

(nn) Insurance. The Escrow Issuer, the Company and its subsidiaries have
insurance covering their respective properties, operations, personnel and
businesses, including business interruption insurance, which insurance is in
amounts and insures against such losses and risks as are customary for companies
of the size and in the businesses of the Company and its subsidiaries.

 

-16-



--------------------------------------------------------------------------------

(oo) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Circular and the Offering
Circular, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(pp) No Integration. None of the Escrow Issuer, the Company or any of its
affiliates (as defined in Rule 501(b) of Regulation D) has, directly or through
any agent, sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act), that
is or will be integrated with the sale of the Securities in a manner that would
require registration of the Securities under the Securities Act.

(qq) No General Solicitation or Directed Selling Efforts. None of the Escrow
Issuer, the Company or any of its affiliates or any other person acting on its
or their behalf (other than the Initial Purchasers, as to which no
representation is made) has (i) solicited offers for, or offered or sold, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engaged in any directed selling efforts within the meaning of Regulation S
under the Securities Act (“Regulation S”), and all such persons have complied
with the offering restrictions requirement of Regulation S.

(rr) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
D hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Circular, to register the Securities under the
Securities Act or to qualify the Indenture under the Trust Indenture Act.

(ss) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included in any of the Time of Sale Information or the Offering Circular
has been made or reaffirmed without a reasonable basis or has been disclosed
other than in good faith.

(tt) Industry Statistical and Market Data. Nothing has come to the attention of
the Escrow Issuer, the Company or any Guarantor that has caused the Escrow
Issuer, the Company or such Guarantor to believe that the industry statistical
and market-related data included in each of the Time of Sale Information and the
Offering Circular is not based on or derived from sources that are reliable and
accurate in all material respects.

 

-17-



--------------------------------------------------------------------------------

(uu) Sarbanes-Oxley Act. There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with the provisions of the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
promulgated in connection therewith, including Section 402 related to loans and
Sections 302 and 906 related to certifications.

4. Further Agreements of the Escrow Issuer, the Company and the Guarantors. The
Manitowoc Parties hereby jointly and severally covenant and agree with each
Initial Purchaser that:

(a) Delivery of Copies. The Manitowoc Parties will deliver, without charge, to
the Initial Purchasers as many copies of the Preliminary Offering Circular, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Circular (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Circular, Amendments or Supplements. Before finalizing the Offering
Circular or making or distributing any amendment or supplement to any of the
Time of Sale Information or the Offering Circular, the Manitowoc Parties will
furnish to the Representative and counsel for the Initial Purchasers a copy of
the proposed Offering Circular or such amendment or supplement for review, and
will not distribute any such proposed Offering Circular, amendment or supplement
to which the Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving, referring to or filing any Issuer Written Communication,
the Manitowoc Parties will furnish to the Representative and counsel for the
Initial Purchasers a copy of such written communication for review and will not
make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

(d) Notice to the Representative. The Manitowoc Parties will advise the
Representative promptly, and confirm such advice in writing: (i) of the issuance
by any governmental or regulatory authority of any order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Circular or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Circular as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing at
the Time of Sale, or when such Issuer Written Communication or the Offering
Circular is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Manitowoc Parties of any notice with respect to any suspension of the
qualification of the Securities for offer and sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose; and the Manitowoc
Parties will use their reasonable best efforts to prevent the issuance of any
such order preventing or suspending the use of any of the Time of Sale
Information, any Issuer Written Communication or the Offering Circular or
suspending any such qualification of the Securities and, if any such order is
issued, will obtain as soon as possible the withdrawal thereof.

 

-18-



--------------------------------------------------------------------------------

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which the Time of Sale
Information as then amended or supplemented would include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) it is necessary to amend or supplement the Time of
Sale Information to comply with law, the Manitowoc Parties will immediately
notify the Initial Purchasers thereof and forthwith prepare and, subject to
paragraph (b) above, furnish to the Initial Purchasers such amendments or
supplements to the Time of Sale Information as may be necessary so that the
statements in the Time of Sale Information as so amended or supplemented will
not, in the light of the circumstances under which they were made, be misleading
or so that the Time of Sale Information will comply with law.

(f) Ongoing Compliance of the Offering Circular. If at any time prior to the
completion of the initial offering of the Securities (i) any event shall occur
or condition shall exist as a result of which the Offering Circular as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Circular
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Circular to comply with law, the Manitowoc Parties will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Circular as may be necessary so that
the statements in the Offering Circular as so amended or supplemented will not,
in the light of the circumstances existing when the Offering Circular is
delivered to a purchaser, be misleading or so that the Offering Circular will
comply with law.

(g) Blue Sky Compliance. The Manitowoc Parties will qualify the Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions as
the Representative shall reasonably request and will continue such
qualifications in effect so long as required for distribution of the Securities;
provided that none of the Escrow Issuer, the Company or any Guarantor shall be
required to (i) qualify as a foreign corporation or other entity or as a dealer
in securities in any such jurisdiction where it would not otherwise be required
to so qualify, (ii) execute or file any general consent to service of process in
any such jurisdiction or take any other action that would subject itself to
general service of process in such jurisdiction or (iii) subject itself to
taxation in any such jurisdiction if it is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Escrow Issuer, the Company
and the Guarantors will not, and will not permit any of their affiliates to,
without the prior written consent of the Representative, offer, sell, contract
to sell or otherwise dispose of any debt securities issued or guaranteed by the
Escrow Issuer, the Company or any of the Guarantors and having a tenor of more
than one year.

(i) Use of Proceeds. The Issuer will apply the net proceeds from the sale of the
Securities as described in each of the Time of Sale Information and the Offering
Circular under the heading “Use of Proceeds.”

(j) No Stabilization. None of the Escrow Issuer, the Company or any Guarantor
will take, directly or indirectly, any action designed to or that could
reasonably be expected to cause or result in any stabilization or manipulation
of the price of the Securities.

 

-19-



--------------------------------------------------------------------------------

(k) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Issuer will, during any period in which the Issuer is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

(l) DTC. The Manitowoc Parties will assist the Initial Purchasers in arranging
for the Securities to be eligible for clearance and settlement through DTC.

(m) No Resales by the Manitowoc Parties. The Manitowoc Parties will not, and
will not permit any of their affiliates (as defined in Rule 144 under the
Securities Act) to, resell any of the Securities that have been acquired by any
of them, except for Securities purchased by the Manitowoc Parties or any of
their affiliates and resold in a transaction registered under the Securities
Act.

(n) No Integration. Neither the Manitowoc Parties nor any of their affiliates
(as defined in Rule 501(b) of Regulation D) will, directly or through any agent,
sell, offer for sale, solicit offers to buy or otherwise negotiate in respect
of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(o) No General Solicitation or Directed Selling Efforts. None of the Manitowoc
Parties or any of their respective affiliates or any other person acting on
their behalf (other than the Initial Purchasers, as to which no covenant is
given) will (i) solicit offers for, or offer or sell, the Securities by means of
any form of general solicitation or general advertising within the meaning of
Rule 502(c) of Regulation D or in any manner involving a public offering within
the meaning of Section 4(a)(2) of the Securities Act or (ii) engagement in any
directed selling efforts within the meaning of Regulation S, and all such
persons will comply with the offering restrictions requirement of Regulation S.

(p) Regulation S. In connection with any Notes offered and sold in an “offshore
transaction” (as defined in Regulation S), the Issuer will not register any
transfer of such Notes not made in accordance with the provisions of Regulation
S and will not, except in accordance with the provisions of Regulation S, if
applicable, issue any such Notes in the form of definitive securities.

(q) Legended Securities. Each certificate for a Security will bear a legend that
is consistent in all material respects with the legend under the caption
“Transfer Restrictions” in the Preliminary Offering Circular for the time period
and upon the other terms stated in the Preliminary Offering Circular.

(r) Execution of the Supplemental Indenture. On the Escrow Release Date, the
Issuer and the Guarantors shall (i) cause to be delivered to the Initial
Purchasers an executed copy of the Supplemental Indenture, executed and
delivered by the Company, the Guarantors and the other parties thereto,
(ii) cause Foley & Lardner LLP, counsel for the Company and the

 

-20-



--------------------------------------------------------------------------------

Guarantors, to furnish to the Initial Purchasers its respective written opinion
addressed to the Initial Purchasers, as counsel to the Issuer and the applicable
Guarantors, addressed to the Initial Purchasers and dated the Escrow Release
Date, in form and substance reasonably satisfactory to the Initial Purchasers,
to the effect set forth in Annex A-5 and (iii) Bass, Berry & Sims PLC, counsel
for Manitowoc Crane Group U.S. Holding, LLC in the State of Tennessee, and
Holland & Hart LLP, counsel for Manitowoc CP, Inc. in the State of Nevada, to
furnish to the Initial Purchasers their respective written opinions addressed to
the Initial Purchasers, as counsel to the applicable Guarantors, addressed to
the Initial Purchasers and dated the Escrow Release Date, in form and substance
reasonably satisfactory to the Initial Purchasers, to the effect set forth in
Annex A-6 and Annex A-7, respectively.

(s) Escrow Release. The Manitowoc Parties shall not seek the release of any
Escrowed Property from the Escrow Account unless such release is in compliance
with the terms of the Indenture and the Escrow Agreement. On the Escrow Release
Date, the Escrow Issuer shall cause to be delivered to the Escrow Agent an
executed copy of the Escrow Release Officers’ Certificate (as defined in the
Escrow Agreement).

(t) Escrow Security Interest Perfection. The Manitowoc Parties will take all
actions necessary to create and maintain the Trustee’s first-priority perfected
security interest in the Escrow Account and the Escrowed Property and to perfect
a first-priority security interest in any Escrowed Property acquired after the
Closing Date, in each case as and to the extent required by the Escrow Agreement
and the Indenture.

(u) Security Documents. On the Escrow Release Date, the Company and the
Guarantors shall have executed and delivered a perfection certificate dated as
of the Escrow Release Date (the “Perfection Certificate”) in form and substance
reasonably satisfactory to the Initial Purchasers. Except as otherwise provided
for in the Security Documents, the Indenture or the other documents entered into
in connection with to the Transactions, on the Escrow Release Date, the
Representative and the Notes Collateral Agent shall have received the Security
Documents and other certificates, agreements or instruments necessary to create
a valid security interest in favor of the Notes Collateral Agent, for its
benefit and the benefit of the Trustee and the holders of the Notes, in all of
the personal property Collateral substantially in form and substance reasonably
satisfactory to the Initial Purchasers, together with, subject to the
requirements of the Intercreditor Agreement and the Security Documents, stock
certificates and promissory notes required to be delivered pursuant to the
Security Documents, in each case accompanied by instruments of transfer and
stock powers undated and endorsed in blank, Uniform Commercial Code financing
statements in appropriate form for filing, filings with the United States Patent
and Trademark Office and United States Copyright Office in appropriate form for
filing where applicable and forms or filings or other arrangements, in each case
reasonably satisfactory to the Initial Purchasers to cause the Notes Collateral
Agent’s name to be noted as secured party on any certificate of title for a
titled good and each such document shall be executed by the Company and each
Guarantor party thereto, as applicable, and each such document shall be in full
force and effect; provided that no actions in any non-U.S. jurisdiction or
required by the laws of any non-U.S. jurisdiction shall be required in order to
create any security interests in assets located or titled outside of the U.S.
Within 45 days after the Spin-Off Date (or such longer period to which the ABL
Agent may have agreed for the delivery of comparable documents), the Notes
Collateral Agent shall have received such mortgages, control

 

-21-



--------------------------------------------------------------------------------

agreements and other documents and instruments required by the Security
Documents or as the Notes Collateral Agent or the Representative may have
requested in order to perfect the Notes Collateral Agent’s security interest in
and lien on all of the Collateral, in appropriate form for recording or filing
where applicable; each such document or instrument shall be executed by the
Company and each Guarantor party thereto; and each such document shall be in
full force and effect. The Representative shall also have received on or prior
to the Escrow Release Date certified copies of Uniform Commercial Code, tax and
judgment lien searches or equivalent reports or searches, and a copy of searches
at the United States Patent and Trademark Office and the United States Copyright
Office each of a recent date listing all effective financing statements, lien
notices or comparable documents that name the Company or any Guarantor as debtor
and that are required by the Perfection Certificate or that the Representative
deems reasonably necessary or appropriate. Each such document shall evidence
that all of the liens on the Collateral other than Permitted Liens have been
released or will, substantially concurrently with the release of the Escrowed
Property from the Escrow Account in accordance with the terms and conditions of
the Escrow Agreement on the Escrow Release Date, be released.

(v) Security Interest Perfection. The Company and the Guarantors shall take all
actions necessary to maintain such security interests and to perfect security
interests in any Collateral acquired after the Escrow Release Date to the extent
and in the manner provided for in the Indenture and the Security Documents and
as described in each of the Time of Sale Information and the Offering Circular.

(w) ABL Revolving Credit Agreement. On or prior to the Escrow Release Date, the
Company and the Guarantors shall have entered into the ABL Revolving Credit
Agreement consistent in all material respects with the terms described in the
Time of Sale Information and the Offering Circular and the Representative shall
have received conformed counterparts thereof.

(x) Securitization. On or prior to the Escrow Release Date, the Company shall
have entered into the Securitization consistent in all material respects with
the terms described in the Time of Sale Information and the Offering Circular
and the Representative shall have received conformed counterparts of all
material agreements related thereto.

(y) Intercreditor Agreement. On or prior to the Escrow Release Date, the Company
and the Guarantors shall cause to be delivered to the Initial Purchasers an
executed copy of the Intercreditor Agreement, executed by the Notes Collateral
Agent and the ABL Agent, and acknowledged by the Company and the Guarantors.

(z) Existing Credit Agreement. On or prior to the Escrow Release Date, the
Company and the Guarantors shall cause to be delivered to the Representative
evidence reasonably satisfactory to it that, substantially simultaneously with
the release of the Escrowed Property from the Escrow Account in accordance with
the Escrow Agreement, all outstanding indebtedness under the Existing Credit
Agreement, and all accrued and unpaid interest, fees and other amounts owing
thereunder, shall have been paid in full, all commitments to extend credit under
the Existing Credit Agreement shall have terminated, and all liens securing
obligations under the Existing Credit Agreement shall have been released.

 

-22-



--------------------------------------------------------------------------------

(aa) Satisfaction and Discharge. On or prior to the Escrow Release Date, the
Company and the Guarantors shall cause to be delivered to the Initial Purchasers
(i) a copy of the notices of redemption for the Company’s (x) outstanding $600
million aggregate principal amount of 8.500% senior notes due 2020 (the “2020
Notes”) delivered to the trustee for the 2020 Notes in accordance with the terms
of the indenture governing the 2020 Notes and (y) outstanding $300 million
aggregate principal amount of 5.875% senior notes due 2022 (the “2022 Notes”
and, together with the 2020 Notes, the “Existing Notes”) delivered to the
trustee for the 2022 Notes in accordance with the terms of the indenture
governing the 2022 Notes and (ii) satisfactory evidence that the Existing Notes
shall have been satisfied and discharged in accordance with the terms of the
applicable indenture.

(bb) Closing Certificates. On the Escrow Release Date, the Company and the
Guarantors shall deliver to the Initial Purchasers customary closing
certificates of the Company and the Guarantors and such other information and
documents relating to such matters as the Initial Purchasers shall reasonably
request.

(cc) Insurance. On the Escrow Release Date (or such later date as the ABL Agent
may receive such policies and certificates in respect of the ABL Revolving
Credit Agreement), the Initial Purchasers shall receive policies or certificates
of insurance covering the property and assets of the Company and the Guarantors,
which policies or certificates, including endorsements thereto, shall reflect
the Notes Collateral Agent, for its benefit and the benefit of the Trustee and
the holders of the Securities, as an additional insured on liability policies
and a loss payee on property policies.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize the use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Circular and the Offering
Circular, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included in the Time of Sale Information or
the Offering Circular, (iii) any written communication listed on Annex A or
prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Issuer and the Representative in advance in writing or (v) any written
communication relating to or that contains only the preliminary or final terms
of the Securities and/or other information that was included in the Time of Sale
Information or the Offering Circular.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Manitowoc Parties of their respective
covenants and other obligations hereunder and to the following additional
conditions:

(a) Representations and Warranties. The representations and warranties of the
Manitowoc Parties contained herein shall be true and correct on the date hereof
and on and as of the Closing Date (or such other date specified in a
representation or warranty); and the statements of the Manitowoc Parties and
their respective officers made in any certificates delivered pursuant to this
Agreement shall be true and correct on and as of the Closing Date (or such other
date specified in a representation or warranty).

 

-23-



--------------------------------------------------------------------------------

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock of or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) of the Exchange Act and (ii) no such organization shall
have publicly announced that it has under surveillance or review, or has changed
its outlook with respect to, its rating of the Securities or of any other debt
securities or preferred stock of or guaranteed by the Escrow Issuer, the Company
or any of its subsidiaries (other than an announcement with positive
implications of a possible upgrading).

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(d) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Circular (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Circular.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s financial matters and is satisfactory to the
Representative (i) confirming that such officer has carefully reviewed the Time
of Sale Information and the Offering Circular and, to the best knowledge of such
officer, the representations set forth in Sections 3(a) and 3(b) hereof are true
and correct, (ii) confirming that the other representations and warranties of
the Manitowoc Parties in this Agreement are true and correct and that the
Manitowoc Parties have complied with all agreements and satisfied all conditions
on its part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. (i) On the date of this Agreement and on the Closing Date,
PricewaterhouseCoopers LLP shall have furnished to the Representative, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
in each of the Time of Sale Information and the Offering Circular; provided that
the letter delivered on the Closing Date shall use a “cut-off” date no more than
three business days prior to the Closing Date.

(ii) On the date of this Agreement and on the Closing Date, the Company shall
have furnished to the Representative a certificate in the form of Exhibits I and
II, respectively, dated the date hereof and the Closing Date, respectively and
addressed to the Initial Purchasers, of its chief financial officer with respect
to certain financial data contained in the Time of Sale Information and the
Offering Circular, respectively, providing “management comfort” with respect to
such information, in form and substance reasonably satisfactory to the
Representative.

 

-24-



--------------------------------------------------------------------------------

(f) Opinion and 10b-5 Statement of Counsel for the Manitowoc Parties.
(i) Foley & Lardner LLP, outside counsel for the Manitowoc Parties, shall have
furnished to the Representative, at the request of the Company, their written
opinion and 10b-5 Statement, and (ii) Maurice D. Jones, General Counsel to the
Company, shall have furnished to the Representative, at the request of the
Company, his written opinion, in each case, dated the Closing Date and addressed
to the Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex A-1 and Annex A-2,
respectively.

(g) Opinion of Local Counsel. Bass, Berry & Sims PLC, counsel for Manitowoc
Crane Group U.S. Holding, LLC in the State of Tennessee, and Holland & Hart LLP,
counsel for Manitowoc CP, Inc. in the State of Nevada, shall have furnished to
the Representative, at the request of the Company, their respective written
opinions, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Annex A-3 and Annex A-4, respectively.

(h) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 Statement of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(i) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(j) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Manitowoc Parties
in their respective jurisdictions of organization and their good standing in
such other jurisdictions as the Representative may reasonably request, in each
case in writing or any standard form of telecommunication from the appropriate
governmental authorities of such jurisdictions.

(k) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(l) Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of each of the Escrow Issuer and the
Trustee, and the Securities shall have been duly executed and delivered by a
duly authorized officer of the Escrow Issuer and duly authenticated by the
Trustee.

(m) Escrow Agreement. (i) The Escrow Issuer, the Company, the Trustee and the
Escrow Agent shall have executed the Escrow Agreement and the Initial Purchasers
shall have received an executed copy thereof; (ii) the Escrow Agent shall have
established the Escrow Account and shall have provided to the Initial Purchasers
evidence thereof reasonably

 

-25-



--------------------------------------------------------------------------------

satisfactory to the Initial Purchasers; (iii) the Additional Escrow Amount shall
have been deposited into the Escrow Account by or on behalf of the Escrow
Issuer; and (iii) all other actions to be taken under the Escrow Agreement by
the Escrow Issuer as of the Closing Date in order to effect the escrow
arrangements contemplated by the Time of Sale Information (including, without
limitation, the granting of a first priority security interest in favor of the
Escrow Agent for the benefit of the Trustee and the holders of the Securities,
in the right, title and interest of the Escrow Issuer in the Escrow Account and
all Escrowed Property and delivery of a Uniform Commercial Code financing
statement in appropriate form for filing with respect to the Escrow Issuer)
shall have been taken.

(n) Foodservice Purchase Agreement. On or prior to the Closing Date, the Escrow
Issuer shall have delivered to the Initial Purchasers a duly executed copy of
the purchase agreement relating to MTW Foodservice Escrow Corp.’s 9.500% senior
notes due 2024 executed by Manitowoc Foodservice, MTW Foodservice Escrow Corp.,
the guarantors party thereto and Goldman, Sachs & Co., as representative of the
other several initial purchasers.

(o) Additional Documents. On or prior to the Closing Date, the Escrow Issuer,
the Company and the Guarantors shall have furnished to the Representative
customary closing certificates of the Escrow Issuer, the Company and the
Guarantors and such further certificates and documents as the Representative may
reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. Each of the Manitowoc Parties,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, its affiliates, directors and officers and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Circular, any of the other Time of Sale Information, any Issuer Written
Communication, the pre-marketing materials or the Offering Circular (or any
amendment or supplement thereto), or caused by any omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, in each case except insofar as such losses, claims, damages or
liabilities arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to any Initial Purchaser furnished to the
Manitowoc Parties in writing by such Initial Purchaser through the
Representative expressly for use therein.

 

-26-



--------------------------------------------------------------------------------

(b) Indemnification of the Manitowoc Parties. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless (i) each of the
Manitowoc Parties, (ii) the directors and officers of the Manitowoc Parties and
(iii) each person, if any, who controls any Manitowoc Party within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Manitowoc Parties in writing by such
Initial Purchaser through the Representative expressly for use in the
Preliminary Offering Circular, any of the other Time of Sale Information, any
Issuer Written Communication, the pre-marketing materials or the Offering
Circular (or any amendment or supplement thereto), it being understood and
agreed that the only such information consists of the following in the
Preliminary Offering Circular and the Final Offering Circular: the second
sentence of the seventh paragraph under the caption “Plan of Distribution” in
the Preliminary Offering Circular and the Final Offering Circular.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the reasonably incurred fees and
expenses of such counsel related to such proceeding, as incurred. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for the Initial Purchasers, their respective
affiliates, directors and officers and any control persons of the Initial
Purchasers shall be designated in writing by the Representative and any such
separate firm for the Manitowoc Parties, each of their respective directors and
officers and any control persons of

 

-27-



--------------------------------------------------------------------------------

the Manitowoc Parties shall be designated in writing by the Company. The
Indemnifying Person shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Person agrees to
indemnify each Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Person shall, without the
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Manitowoc Parties on the one hand and the Initial
Purchasers on the other from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) but also the relative fault of the Manitowoc Parties on the one
hand and the Initial Purchasers on the other in connection with the statements
or omissions that resulted in such losses, claims, damages or liabilities, as
well as any other relevant equitable considerations. The relative benefits
received by the Manitowoc Parties on the one hand and the Initial Purchasers on
the other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Escrow Issuer from the sale
of the Securities and the total discounts and commissions received by the
Initial Purchasers in connection therewith, as provided in this Agreement, bear
to the aggregate offering price of the Securities. The relative fault of the
Manitowoc Parties on the one hand and the Initial Purchasers on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by any Manitowoc Party or by the
Initial Purchasers and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.

(e) Limitation on Liability. The Manitowoc Parties and the Initial Purchasers
agree that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with any such action or claim. Notwithstanding the
provisions of this Section 7, in no event shall an Initial Purchaser be required
to contribute any amount in excess of the amount by which the total discounts
and commissions received by such Initial Purchaser with respect to the offering
of the Securities exceeds the amount of any damages that such Initial Purchaser
has otherwise been required to

 

-28-



--------------------------------------------------------------------------------

pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Manitowoc Parties, if after the execution
and delivery of this Agreement and prior to the Closing Date: (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Escrow Issuer, the Company or any of the Guarantors shall
have been suspended on any exchange or in any over-the-counter market; (iii) a
general moratorium on commercial banking activities shall have been declared by
federal or New York State authorities; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, that, in the
judgment of the Representative, is material and adverse and makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Offering Circular.

10. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Manitowoc
Parties on the terms contained in this Agreement. If, within 36 hours after any
such default by any Initial Purchaser, the non-defaulting Initial Purchasers do
not arrange for the purchase of such Securities, then the Manitowoc Parties
shall be entitled to a further period of 36 hours within which to procure other
persons satisfactory to the non-defaulting Initial Purchasers to purchase such
Securities on such terms. If other persons become obligated or agree to purchase
the Securities of a defaulting Initial Purchaser, either the non-defaulting
Initial Purchasers or the Manitowoc Parties may postpone the Closing Date for up
to five full business days in order to effect any changes that in the opinion of
counsel for the Manitowoc Parties or counsel for the Initial Purchasers may be
necessary in the Time of Sale Information, the Offering Circular or in any other
document or arrangement, and the Manitowoc Parties agree to promptly prepare any
amendment or supplement to the Time of Sale Information or the Offering Circular
that effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 10, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

 

-29-



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Manitowoc Parties as provided in
paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased does not exceed one-eleventh of the aggregate principal
amount of all the Securities, then the Manitowoc Parties shall have the right to
require each non-defaulting Initial Purchaser to purchase the principal amount
of Securities that such Initial Purchaser agreed to purchase hereunder plus such
Initial Purchaser’s pro rata share (based on the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder) of the Securities of
such defaulting Initial Purchaser or Initial Purchasers for which such
arrangements have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Manitowoc Parties as provided in
paragraph (a) above, the aggregate principal amount of such Securities that
remains unpurchased exceeds one-eleventh of the aggregate principal amount of
all the Securities, or if the Manitowoc Parties shall not exercise the right
described in paragraph (b) above, then this Agreement shall terminate without
liability on the part of the non-defaulting Initial Purchasers. Any termination
of this Agreement pursuant to this Section 10 shall be without liability on the
part of the Escrow Issuer, the Company or the Guarantors, except that the Escrow
Issuer, the Company and each of the Guarantors will continue to be liable for
the payment of expenses as set forth in Section 11 hereof and except that the
provisions of Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Escrow Issuer, the Company, the Guarantors or any
non-defaulting Initial Purchaser for damages caused by its default.

11. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Escrow Issuer, the Company and
each of the Guarantors, jointly and severally, will pay or cause to be paid all
costs and expenses incident to the performance of their respective obligations
hereunder, including, without limitation: (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable in connection therewith; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Circular, any other Time of
Sale Information, any Issuer Written Communication and the Offering Circular
(including any amendment or supplement thereto) and the distribution thereof;
(iii) the costs of reproducing and distributing each of the Transaction
Documents; (iv) any stamp or transfer taxes in connection with the original
issuance and sale of the Securities; (v) the fees and expenses of the Manitowoc
Parties’ counsel and independent accountants; (vi) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related fees and
expenses of counsel for

 

-30-



--------------------------------------------------------------------------------

the Initial Purchasers); (vii) any fees charged by rating agencies for rating
the Securities; (viii) the fees and expenses of the Trustee, the Notes
Collateral Agent and any paying agent (including related fees and expenses of
any counsel to such parties); (ix) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
(x) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors; (xi) the fees and expenses incurred with
respect to creating, documenting and perfecting the security interests in the
Collateral as contemplated by the Security Documents (including the related fees
and expenses of counsel to the Initial Purchasers for all periods prior to and
after the Closing Date); and (xii) the fees and expenses of the Escrow Agent,
including related fees and expenses of any counsel to the Escrow Agent
(including the fees and expenses of counsel for the Escrow Agent related to
perfecting the Escrow Agent’s security interest in the Escrow Account and the
Escrowed Property).

(b) If (i) this Agreement is terminated pursuant to Section 9, (ii) the Issuer
for any reason fails to tender the Securities for delivery to the Initial
Purchasers, (iii) the Initial Purchasers decline to purchase the Securities for
any reason permitted under this Agreement or (iv) a Special Mandatory Redemption
(as defined in the Time of Sale Information) occurs, in each case, the Manitowoc
Parties, jointly and severally, agree to reimburse the Initial Purchasers for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchasers in connection with this
Agreement and the offering contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase. Nothing in this Agreement shall affect any rights or obligations
of any party under any other agreement.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Escrow Issuer, the Company,
the Guarantors and the Initial Purchasers contained in this Agreement or made by
or on behalf of the Escrow Issuer, the Company, the Guarantors or the Initial
Purchasers pursuant to this Agreement or any certificate delivered pursuant
hereto shall survive the delivery of and payment for the Securities and shall
remain in full force and effect, regardless of any termination of this Agreement
or any investigation made by or on behalf of the Escrow Issuer, the Company, the
Guarantors or the Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” means the Securities Exchange
Act of 1934, as amended; and (e) the term “written communication” has the
meaning set forth in Rule 405 under the Securities Act.

 

-31-



--------------------------------------------------------------------------------

15. Compliance with USA PATRIOT Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Manitowoc
Parties, which information may include the name and address of their respective
clients, as well as other information that will allow the Initial Purchasers to
properly identify their respective clients.

16. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken Goldman, Sachs & Co. on behalf of the Initial Purchasers,
and any such action taken by Goldman, Sachs & Co. shall be binding upon the
Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Goldman, Sachs & Co., 200
West Street, New York, New York 10282-2198, Attention: Registration Department;
with a copy to each of Douglas Horowitz, Esq. and Timothy Howell, Esq., Cahill
Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005 (fax:
212-269-5420). Notices to the Manitowoc Parties shall be given to them at The
Manitowoc Company, Inc., 2400 South 44th Street, Manitowoc, Wisconsin 54221-0066
(fax: 920-652-9775); Attention: Chief Financial Officer, with a copy to Mark T.
Plichta, Esq., Foley & Lardner LLP, 777 East Wisconsin Avenue, Milwaukee,
Wisconsin 53202.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(e) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(f) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(g) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

(h) Time of the Essence. Time shall be of the essence of this Agreement.

(i) Prior Agreements and Understandings. This Agreement supersedes all prior
agreements and understandings (whether written or oral) between or among the
Manitowoc Parties and the Initial Purchasers, or any of them, with respect to
the subject matter hereof.

 

-32-



--------------------------------------------------------------------------------

(j) Tax Related Disclosure. Notwithstanding anything herein to the contrary,
each Manitowoc Party (and each Manitowoc Party’s employees, representatives, and
other agents) is authorized to disclose to any and all persons, the tax
treatment and tax structure of the potential transaction and all materials of
any kind (including tax opinions and other tax analyses) provided to any
Manitowoc Party relating to that treatment and structure, without the Initial
Purchasers imposing any limitation of any kind. However, any information
relating to the tax treatment and tax structure shall remain confidential (and
the foregoing sentence shall not apply) to the extent necessary to enable any
person to comply with securities laws. For this purpose, “tax treatment” means
U.S. federal and state income tax treatment, and “tax structure” is limited to
any facts that may be relevant to that treatment.

 

-33-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours,

 

MTW CRANES ESCROW CORP.

By:   /s/ Carl J. Laurino   Name: Carl J. Laurino   Title: Vice President

 

THE MANITOWOC COMPANY, INC. By:   /s/ Maurice D. Jones   Name:   Maurice D.
Jones   Title:   Senior Vice President, General Counsel and Secretary

 

GUARANTORS:

 

GROVE U.S. L.L.C.

By:   /s/ Maurice D. Jones   Name: Maurice D. Jones   Title: Vice President and
Secretary

 

MANITOWOC CRANE GROUP U.S. HOLDING, LLC By:   /s/ Maurice D. Jones   Name:
Maurice D. Jones   Title: Vice President and Secretary

 

MANITOWOC CRANE COMPANIES, LLC By:   /s/ Maurice D. Jones   Name: Maurice D.
Jones   Title: Vice President and Secretary



--------------------------------------------------------------------------------

MANITOWOC CRANES, LLC By:   /s/ Maurice D. Jones   Name: Maurice D. Jones  
Title: Vice President and Secretary

 

MANITOWOC CP, INC. By:   /s/ Maurice D. Jones   Name: Maurice D. Jones   Title:
Vice President and Secretary

 

MANITOWOC RE-MANUFACTURING, LLC By:   /s/ Maurice D. Jones   Name: Maurice D.
Jones   Title: Vice President and Secretary



--------------------------------------------------------------------------------

Accepted:

 

GOLDMAN, SACHS & CO. For itself and on behalf of the several Initial Purchasers
listed in Schedule 1 hereto. By:   /s/ Ariel Fox   Name: Ariel Fox   Title: Vice
President



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount  

Goldman, Sachs & Co.

   $ 78,000,000   

J.P. Morgan Securities LLC

     57,200,000   

Wells Fargo Securities, LLC

     57,200,000   

Citigroup Global Markets Inc.

     28,600,000   

BMO Capital Markets Corp.

     20,800,000   

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

     18,200,000   

Total

   $ 260,000,000.00   



--------------------------------------------------------------------------------

Schedule 2

Guarantors

Grove U.S. L.L.C.

Manitowoc Crane Companies, LLC

Manitowoc Crane Group U.S. Holding, LLC

Manitowoc Cranes, LLC

Manitowoc CP, Inc.

Manitowoc Re-Manufacturing, LLC



--------------------------------------------------------------------------------

Annex A-1

[Form of Closing Date Opinion of Counsel for

the Escrow Issuer, the Company and the Guarantors]

[See attached.]



--------------------------------------------------------------------------------

Annex A-2

[Form of Opinion of Maurice D. Jones General Counsel to the Company]

[See attached.]



--------------------------------------------------------------------------------

Annex A-3

[Form of Closing Date Opinion of Tennessee Counsel for the Guarantors]

[See attached.]



--------------------------------------------------------------------------------

Annex A-4

[Form of Closing Date Opinion of Nevada Counsel for the Guarantors]

[See attached.]



--------------------------------------------------------------------------------

Annex A-5

[Form of Escrow Release Date Opinion of Counsel for the Company and the
Guarantors]

[See attached.]



--------------------------------------------------------------------------------

Annex A-6

[Form of Escrow Release Date Opinion of Tennessee Counsel for the Guarantors]

[See attached.]



--------------------------------------------------------------------------------

Annex A-7

[Form of Escrow Release Date Opinion of Nevada Counsel for the Guarantors]

[See attached.]



--------------------------------------------------------------------------------

Annex B

Time of Sale Information

Supplement dated February 5, 2016 to Preliminary Offering Circular dated
January 29, 2016

Pricing Term Sheet



--------------------------------------------------------------------------------

Annex C

[Pricing Term Sheet]

Pricing Term Sheet dated February 8, 2016

to Preliminary Offering Circular dated January 29, 2016

Strictly Confidential

MTW Cranes Escrow Corp.

$260,000,000

12.75% Senior Secured Second Lien Notes due 2021

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Circular, as supplemented through and including the date
hereof (the “Preliminary Offering Circular”). The information in this pricing
term sheet supplements the Preliminary Offering Circular and updates and
supersedes the information in the Preliminary Offering Circular to the extent it
is inconsistent with the information in the Preliminary Offering Circular. Terms
used and not defined herein have the meanings assigned in the Preliminary
Offering Circular.

The notes have not been registered under the Securities Act of 1933, as amended
(the “Securities Act”), or the securities laws of any other jurisdiction. The
notes may not be offered or sold in the United States or to U.S. persons (as
defined in Regulation S) except in transactions exempt from, or not subject to,
the registration requirements of the Securities Act. Accordingly, the Notes are
being offered only to (1) persons reasonably believed to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act.

Other information (including financial information) presented in the Preliminary
Offering Circular is deemed to have changed to the extent affected by changes
described herein.

 

Issuer

   Prior to the Escrow Release, MTW Cranes Escrow Corp., and after the Escrow
Release, The Manitowoc Company, Inc.

Title of Security

   12.75% Senior Secured Second Lien Notes due 2021.

Aggregate Principal Amount

   $260,000,000.

Maturity

   August 15, 2021.

Public Offering Price

   95.321% plus accrued interest, if any, from February 18, 2016.

Coupon

   12.750%.

Yield to Maturity

   14.000%.

Spread to Treasury

   +1,272bps.

Benchmark

   UST 2.125% due August 15, 2021.

Interest Payment Dates

   February 15 and August 15 of each year, beginning on August 15, 2016.

Special Mandatory Redemption

   The Issuer will be required to redeem the notes at a redemption price equal
to 100% of the aggregate issue price of the notes, together with accrued and
unpaid interest to, but not including, the special mandatory redemption date, if
(x) by July 1, 2016 the escrow agent and trustee for the notes have not received
an officers’ certificate from the Issuer requesting the Escrow Release and
certifying that the conditions to the Escrow Release will be satisfied
substantially concurrently with the Escrow



--------------------------------------------------------------------------------

   Release or (y) at any time prior to the Escrow Release, (1) the Issuer
notifies the trustee in writing that The Manitowoc Company, Inc.’s (“MTW”) Board
of Directors has determined, in its sole and absolute discretion, that the
Spin-Off is not in the best interests of MTW or its shareholders or is otherwise
not advisable and that MTW will not pursue the completion of the Spin-Off, (2)
MTW, in its sole discretion, publicly announces that it will not pursue the
completion of the Spin-Off or (3) the Issuer notifies the trustee in writing
that the escrow release conditions cannot be satisfied on or prior to July 1,
2016.

Optional Redemption

   The Issuer may redeem the notes at its option, in whole or in part, upon not
less than 30 nor more than 60 days’ written notice, at a redemption price
(expressed as a percentage of the principal amount thereof) of (x) 106.375% if
redeemed during the 12-month period commencing on February 15, 2019, (y)
103.188% if redeemed during the 6-month period commencing on February 15, 2020
and (z) 100.000% if redeemed on August 15, 2020 and thereafter, in each case,
plus accrued and unpaid interest, if any, thereon to the applicable redemption
date.    In addition, the notes will be redeemable, at the Issuer’s option, in
whole or in part from time to time, at any time prior to February 15, 2019 upon
not less than 30 nor more than 60 days’ written notice, at a price equal to 100%
of the principal amount thereof plus the Applicable Premium (as defined below)
and accrued but unpaid interest, if any, to the date of redemption (subject to
the right of holders of record on the relevant record date to receive interest
due on the relevant interest payment date).    “Applicable Premium” means, with
respect to a note at any date of redemption, the greater of (1) 1.0% of the
principal amount of such note and (2) the excess of (a) the present value at
such redemption date of (i) the redemption price of such note on February 15,
2019 (such redemption price being that described in the chart above) plus
(ii) all required remaining scheduled interest payments due on such note through
February 15, 2019, computed using a discount rate equal to the Treasury Rate (as
defined below) plus 50 basis points; over (b) the principal amount of such note
on such redemption date. Calculation of the Applicable Premium will be made by
the Issuer or on behalf of the Issuer by such Person as the Issuer shall
designate; provided, however, that such calculation, or determination of the
Treasury Rate referenced below, shall not be a duty or obligation of the
Trustee.    “Treasury Rate” means, with respect to a date of redemption, the
yield to maturity at the time of computation of United States Treasury
securities with a constant maturity (as compiled and published in the most
recent Federal Reserve Statistical Release H.15(519) that has become publicly
available at least two Business Days prior to such date of redemption (or, if
such Statistical Release is no longer published, any publicly available source
of similar market data)) most nearly equal to the period from such date of
redemption to February 15, 2019; provided, however, that if the period from such
date of redemption to February 15, 2019 is not equal to the constant maturity of
the United States Treasury security for which a weekly average yield is given,
the Treasury Rate shall be obtained by linear interpolation (calculated to the
nearest one-twelfth of a year) from the weekly average yields of United States
Treasury securities for which such yields are given, except that if the period
from such date of redemption to February 15, 2019 is less than one year, the
weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

 

-2-



--------------------------------------------------------------------------------

Optional Redemption with Equity Proceeds

   At any time, or from time to time, on or prior to February 15, 2019, the
Issuer may, at its option, use the Net Cash Proceeds of one or more Public
Equity Offerings to redeem up to 35% of the principal amount of the notes
(including any Additional Notes) outstanding under the Indenture at a redemption
price of 112.75% of the principal amount thereof plus accrued and unpaid
interest thereof, if any, to the date of redemption.

Change of Control

   101%, plus accrued and unpaid interest, if any.

Gross Proceeds

   $247,834,600.

Trade Date

   February 8, 2016

Settlement Date

   February 18, 2016 (T+7)

Joint Book-Running Managers

  

Goldman, Sachs & Co.

J.P. Morgan Securities LLC

Wells Fargo Securities, LLC

Citigroup Global Markets Inc.

Co-Managers

  

BMO Capital Markets Corp.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

Denominations

   $2,000 and integral multiples of $1,000

Distribution

   144A / Reg S with no registration rights.

CUSIP/ISIN Numbers

  

144A: 553784 AA7 / US553784AA73.

Reg S: U60774 AA1 / USU60774AA17

 

 

Additional Changes to the Preliminary Offering Circular

Change in Offering Size

The offering size contemplated by the Preliminary Offering Circular has been
increased by $10 million from $250 million to $260 million (the “Upsize”). After
accounting for the issue price of the notes, the net proceeds to the Issuer are
expected to be approximately unchanged from the net proceeds described in the
Preliminary Offering Memorandum. The information in the Preliminary Offering
Circular is deemed to have changed to the extent affected by the Upsize.

Plan of Distribution

It is expected that an unaffiliated third party investor will purchase a
majority of the notes from the initial purchasers.

 

 

This pricing term sheet is strictly confidential and is for your information
only and is not intended to be used by anyone other than you. This information
does not purport to be a complete description of the notes or the offering.
Please refer to the Preliminary Offering Circular for a complete description.

This pricing term sheet is being distributed in the United States solely to
persons reasonably believed to be “qualified institutional buyers” as defined in
Rule 144A under the Securities Act and outside the United States to non-U.S.
persons in compliance with Regulation S under the Securities Act, and this
communication is only being distributed to such persons.

 

-3-



--------------------------------------------------------------------------------

This pricing term sheet is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimers or notices that may appear on this pricing term sheet below the
text of this legend are not applicable to this pricing term sheet and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this pricing term sheet having been sent via, or posted on, Bloomberg or
another electronic mail system.

 

-4-



--------------------------------------------------------------------------------

Annex D

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.



--------------------------------------------------------------------------------

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

 

2



--------------------------------------------------------------------------------

Exhibit I

THE MANITOWOC COMPANY, INC.

[FORM OF] CHIEF FINANCIAL OFFICER’S CERTIFICATE

February 8, 2016

Reference is made to the Purchase Agreement, dated February 8, 2016 (the
“Purchase Agreement”), by and among MTW Cranes Escrow Corp. (the “Escrow
Issuer”), The Manitowoc Company, Inc. (the “Company”), the guarantors named
therein and Goldman, Sachs & Co., as representative of the several initial
purchasers named in Schedule 1 thereto (the “Initial Purchasers”). Capitalized
terms used and not otherwise defined herein have the definitions used in the
Purchase Agreement.

I, Carl J. Laurino, Senior Vice President and Chief Financial Officer of the
Company, do hereby certify, in my capacity as Chief Financial Officer and not in
my individual capacity, as follows:

 

  1. I am the duly elected, qualified and acting Chief Financial Officer of the
Company and am providing this certificate based on my examination of the
Company’s financial records and schedules.

 

  2. I am knowledgeable with respect to the accounting records and internal
accounting practices, policies, procedures and controls of the Company and its
subsidiaries and have responsibility for financial and accounting matters with
respect to the Company and its subsidiaries.

 

  3. Based on my knowledge, the financial information included in the Time of
Sale Information as of and for the three-month period ended December 31, 2015
that is circled on the selected pages of the Time of Sale Information attached
as Exhibit A hereto has been derived from internal accounting records of the
Company and, as of the date hereof, fairly presents in all material respects the
financial data of the Company and its subsidiaries as of December 31, 2015, and
for the three-month period ended December 31, 2015, as applicable. Such
financial information for the three-month period ended December 31, 2015 that is
set forth in Exhibit A hereto agrees with the books and records of the Company.

 

  4. For each financial item circled on the attached selected pages of the Time
of Sale Information attached as Exhibit B hereto, I, or persons under my
supervision, have either (a) agreed the financial item to an amount included in
or accurately derived from the Company’s historical accounting or financial
books and records, or (b) as it relates to the pro forma adjustments that give
effect to the Transactions, compared the financial item to a schedule or report
prepared by management.

This certificate is being furnished to the Initial Purchasers solely to assist
them in conducting their due diligence investigation of the Company and its
subsidiaries in connection with the offering of the Notes. This certificate may
be relied upon by the Initial Purchasers solely for this purpose. Without the
written consent of the Company: (i) no person other than the Initial Purchasers
may rely upon this certificate for any purpose; (ii) this certificate may not be
cited or quoted in any financial statement, prospectus, offering circular or
other similar document; (iii) this certificate may not be cited or quoted in any
other document or communication which might encourage reliance upon this
certificate by any person or for any purpose excluded by the restrictions in
this paragraph; and (iv) copies of this certificate may not be furnished to
anyone for purposes of encouraging such reliance.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Chief Financial Officer’s
Certificate as of the date first written above.

 

THE MANITOWOC COMPANY, INC. By:       Name: Carl J. Laurino   Title: Senior Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

Exhibit II

THE MANITOWOC COMPANY, INC.

[FORM OF] CHIEF FINANCIAL OFFICER’S CERTIFICATE

February 18, 2016

Reference is made to the Purchase Agreement, dated February 8, 2016 (the
“Purchase Agreement”), by and among MTW Cranes Escrow Corp. (the “Escrow
Issuer”), The Manitowoc Company, Inc. (the “Company”), the guarantors named
therein and Goldman, Sachs & Co., as representative of the several initial
purchasers named in Schedule 1 thereto (the “Initial Purchasers”). Capitalized
terms used and not otherwise defined herein have the definitions used in the
Purchase Agreement.

I, Carl J. Laurino, Senior Vice President and Chief Financial Officer of the
Company, do hereby certify, in my capacity as Chief Financial Officer and not in
my individual capacity, as follows:

 

  1. I am the duly elected, qualified and acting Chief Financial Officer of the
Company and am providing this certificate based on my examination of the
Company’s financial records and schedules.

 

  2. I am knowledgeable with respect to the accounting records and internal
accounting practices, policies, procedures and controls of the Company and its
subsidiaries and have responsibility for financial and accounting matters with
respect to the Company and its subsidiaries.

 

  3. Based on my knowledge, the financial information included in the Offering
Circular as of and for the three-month period ended December 31, 2015 that is
circled on the selected pages of the Offering Circular attached as Exhibit A
hereto has been derived from internal accounting records of the Company and, as
of the date hereof, fairly presents in all material respects the financial data
of the Company and its subsidiaries as of December 31, 2015, and for the
three-month period ended December 31, 2015, as applicable. Such financial
information for the three-month period ended December 31, 2015 that is set forth
in Exhibit A hereto agrees with the books and records of the Company.

 

  4. For each financial item circled on the attached selected pages of the
Offering Circular attached as Exhibit B hereto, I, or persons under my
supervision, have either (a) agreed the financial item to an amount included in
or accurately derived from the Company’s historical accounting or financial
books and records, or (b) as it relates to the pro forma adjustments that give
effect to the Transactions, compared the financial item to a schedule or report
prepared by management.

This certificate is being furnished to the Initial Purchasers solely to assist
them in conducting their due diligence investigation of the Company and its
subsidiaries in connection with the offering of the Notes. This certificate may
be relied upon by the Initial Purchasers solely for this purpose. Without the
written consent of the Company: (i) no person other than the Initial Purchasers
may rely upon this certificate for any purpose; (ii) this certificate may not be
cited or quoted in any financial statement, prospectus, offering circular or
other similar document; (iii) this certificate may not be cited or quoted in any
other document or communication which might encourage reliance upon this
certificate by any person or for any purpose excluded by the restrictions in
this paragraph; and (iv) copies of this certificate may not be furnished to
anyone for purposes of encouraging such reliance.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Chief Financial Officer’s
Certificate as of the date first written above.

 

THE MANITOWOC COMPANY, INC. By:       Name: Carl J. Laurino   Title: Senior Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B